PER CURIAM:
Benjamin Tate appeals the district court’s order granting summary judgment for the Appellee on Tate’s claims of disability and race discrimination and intentional infliction of emotional distress. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tate v. NC Pepsi-Cola Bottling Co., No. 3:09-cv-00036-MOC-DSC, 2011 WL 3813175 (W.D.N.C. Aug. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.